 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
            TERI K. SAHM,                                      CASE NO. C19-2090 RSM
10
                                   Plaintiff,
11                                                             ORDER PARTIALLY GRANTING
                    v.                                         PLAINTIFF’S MOTION FOR
12                                                             EXTENSION OF TIME
            ONSLOW BAY FINANCIAL, LLC, ET
13          AL.,

14                                 Defendants.

15
            Plaintiff, acting pro se, initiated this action on December 27, 2019 against Defendants
16
     under a variety of federal statutes. Dkt. #1. The Court granted Plaintiff’s application to proceed
17
     in forma pauperis under 28 U.S.C. § 1915(a)(1). Dkt. #4.
18
            On February 14, 2020, the Court issued an Order to Show Cause on or before Friday,
19
     February 28, 2020. Dkt. #9. The Court ordered Plaintiff to write “a short and plain statement
20
     telling the Court (1) the separate causes of action upon which his claims are based, (2) how
21
     Defendants violated each of those laws causing harm to Plaintiff, and (3) why this case should
22
     not be dismissed without prejudice. This Response may not exceed six (6) double-spaced
23
     pages.” Id. at 3 (emphasis in original).
24

     ORDER PARTIALLY GRANTING EXTENSION OF TIME - 1
            On February 21, 2020, Plaintiff filed a Motion to Extend Deadlines (Dkt. #10), which the
 1
     Court interprets as a motion to extend the deadline for her response to the Court’s show cause
 2
     order. Plaintiff requests an extension of forty-five (45) days in which to “consult as necessary”
 3
     and “to adequately prepare.” Id. at 1. Defendants have not filed a response at this time. In the
 4
     interest of providing Plaintiff with ample notice of her new deadline to respond to the Court’s
 5
     show cause order, the Court will issue this Order before the noting date on March 6, 2020.
 6
            Federal Rules of Civil Procedure allow a court to extend the time before a deadline
 7
     elapses for “good cause.” Fed. R. Civ. P. 6(b)(1)(A). Here, Plaintiff has not shown good cause
 8
     to grant her forty-five additional days to provide a response no longer than six (6) pages.
 9
     However, considering Plaintiff’s pro se status, the Court will allow Plaintiff a short extension of
10
     time. See Alvarez v. Hill, 518 F.3d 1152, 1158 (9th Cir. 2008) (affording pro se plaintiffs “the
11
     benefit of any doubt”).
12
            In an abundance of caution, the Court will provide Plaintiff with seven (7) additional days
13
     from the February 28, 2020 deadline to respond to the Court’s order to show cause. The Court
14
     reminds Plaintiff that her Response must be a short and plain statement that explains (1) the
15
     separate causes of action upon which her claims are based; (2) how Defendants violated each of
16

17 those laws causing harm to Plaintiff; and (3) why this case should not be dismissed without
     prejudice. This response may not exceed six (6) double-spaced pages, including attachments
18
     or exhibits. The Court will take no further action in this case until Plaintiff has submitted this
19
     Response. Failure to file a Response will result in dismissal of this case.
20
                                             CONCLUSION
21
            The Court hereby finds and ORDERS that Plaintiff’s Motion for Extension of Time (Dkt.
22
     #10) is PARTIALLY GRANTED. Plaintiff shall file her Response to the Court’s February 14,
23
     //
24

     ORDER PARTIALLY GRANTING EXTENSION OF TIME - 2
 1
     2020 Order to Show Cause no later than March 6, 2020.
 2
           DATED this 26th day of February 2020.
 3

 4

 5                                            A
                                              RICARDO S. MARTINEZ
 6                                            CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER PARTIALLY GRANTING EXTENSION OF TIME - 3
